Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 13, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  143831(45)(47)                                                                                                      Justices




  BECKIE PRICE,
            Plaintiff-Appellee,
                                                                    SC: 143831
  v                                                                 COA: 298460
                                                                    Clinton CC: 08-010387-NO
  HIGH POINTE OIL COMPANY, INC.,
             Defendant-Appellant.
  ___________________________________


          On order of the Chief Justice, the motion by plaintiff-appellee for extension to July
  18, 2012 of the time for filing her brief is considered and it is granted. The motion by
  Michigan Manufacturers Association for leave to file a brief amicus curiae is considered
  and it is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 13, 2012                     _________________________________________
                                                                               Clerk